DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant submitted remarks in response to the latest Office action on 2 February 2021.  Therein, Applicant amended claims 1, 3-4, 9-11, 13-14, 16 and 19-20; Applicant cancelled claims 2, 5-8, 12, 15 and 17-18.  Claims 21-29 have been added.  The submitted claims have been entered and are considered below.  

Response to Arguments
Applicant’s terminal disclaimer filed in response to the provisional rejection based on nonstatutory double patenting has been accepted.    The rejection has been withdrawn. 
Applicant’s amendments and arguments based on the 35 U.S.C. 112(b) rejections have been accepted.    The rejection has been withdrawn. 
Applicant’s amendments and related arguments with respect to the rejection based on 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 4, 9 and 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787) and Levine (U.S. Patent Publication No. 2002/0016653) in view of Tryon (U.S. Patent Publication No. 2005/0228553).
With reference to claim 1, Bastian discloses a method of vehicle operation, comprising: determining a plurality of segments of a vehicle route travelled by one or more users using a vehicle (see col. 6:17-59); determining information about environmental conditions from a vehicle connected telemetry system (see col. 4:58- col. 5:17, package of sensors is implicit of telemetry system).  Bastian does not explicitly disclose determining information about traffic conditions.  

For the next limitation, a teaching from Tryon discloses retrieving data associated with one or more past trips of the vehicle on the vehicle route (see para. 0034).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bastian to include the teaching of Tryon based on the motivation to improve the anticipation of a destination or a driving pattern can be responsive to associated likelihoods based upon previous vehicle behavior, which likelihoods can be also dependent upon the time of day, day of week or date.   
Continuing with the claim, Bastian further discloses determining information about operational status of the vehicle (see col. 3:59 to col. 4:6).   For the next limitation, the combination of Bastian, Levine and Tryon teaches using the determined segment (see Bastian, col. 6:17-67), traffic (see Levine, para. 0047 and claim 10), the retrieved data associated with the one or more past trips (see para. 0033-0034), and vehicle information to calculate one or more speeds over the segments of the vehicle route (see Bastian, col. 6:17-67), and applying power to the vehicle to travel along the segment of the vehicle route at the one or more calculated speeds (see col. 6:59-67).  
Bastian does not explicitly disclose "electric vehicle operation" or applying “electric power”. However, Official Notice is taken in that it was well known to one of ordinary skill in the art that electric and hybrid vehicles use electric power to propel themselves.  It would have been obvious to one of ordinary skill in the art to modify Bastian to include electric vehicle capabilities to propel the vehicle based on the motivation to improve overall efficiency of a vehicle and avoid the use of fossil fuels.

With reference to claim 3, Tryon discloses further comprising the power management system determining a future a destination using historical data associated with the one or more users (see para. 0033-0034).  Regarding the last limitation, while Tryon does disclose that a vehicle is capable of parking and a destination including a parking lot (see para. 0030), Tryon does not explicitly associate disclose that the destination will include parking or turning off the vehicle.  However, it is obvious to one of ordinary skill in the art that there are only two types of destinations, one where the vehicle is parked and one where the vehicle is not parked (e.g. fast food drive through).   It would have been obvious to one of ordinary skill in the art to limit the destinations to only include those that would have the vehicle deactivated and parked based on the motivation to improve destination determination to provide location estimates within +50 feet, so that stops within the roadway of a recognized road 108 can be discriminated from valid destinations 114, for which the vehicle would typically be pulled off the road, e.g. into a driveway or parking lot.  
Referring to claim 4, Tryon further discloses comprising the step of determining a future destination using statistical destination logic (see paras. 0025, 0027, using an algorithm for predicting a destination equivalent to statistical logic).

With reference to claim 22, Bastian discloses using route segmentation logic (see col. 6:17-67, “logic” of Bastian is taught by the calculations related to changing segment size) based at least in part on one of historical information of the vehicle traveling the vehicle route (see col. 5:11-17, sensor package on the vehicle for gathering milieu data; gathered milieu are detected elements retained in memory and therefore historical in nature) historical information of one or more other vehicles traveling the vehicle route.  
Regarding claim 23, Tryon further teaches wherein the future destination is not explicitly provided by the one or more users (see para. 0034).
Referring to claim 24, Tryon further discloses wherein the one or more calculated speeds are based at least in part on measured energy efficiency of multiple prior trips by at least one of the one or more users driving the vehicle on the vehicle route (see para. 0034, records previous speeds during previous trips, 0079-0080). 
For claim 25, Tryon further teaches wherein the power management system determines the future destination while the vehicle is travelling to the future destination (see para. 0033).  
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787) and Levine (U.S. Patent Publication No. 2002/0016653), as applied to claim 1, in view of Kantarjiev, et al. (U.S. Patent Publication No. 2005/0021225).  
.
Claims 11 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787) in view of Levine (U.S. Patent Publication No. 2002/0016653) and Murphy (U.S. Patent No. 5,913,917).
For claim 11, Bastian discloses a vehicle having a power source (see Fig. 1), a communication system including a vehicle connected telemetry system (see col. 4:58- col. 5:17, package of sensors is implicit of telemetry system).   Bastian does not explicitly disclose determining information about traffic conditions.  A teaching from Levine discloses determining information about traffic conditions (see para. 0047 and claim 10).  It would have been obvious to modify Bastian to include the teachings of Levine based on the motivation that there exists a need for partially overriding the manual control of automotive vehicles with temporary and limited automatic controls in circumstances where dangerous conditions exist.
Continuing with the claim, Bastian further discloses a user interface system configured to receive input from one or more users of the vehicle (see col. 6:17-67, col. 4:58 to 5:10); to determine information about an external environment of the vehicle (see col. 3:41-53), set to calculate one or more speeds over a plurality of segments of a vehicle route (see col. 6:17-59), and acting to apply calculated power to the vehicle to travel along the segment of the vehicle route at the one or more calculated speeds (see col. 6:17-67). Bastian does not disclose the next limitation.  

Bastian does not explicitly disclose "electric vehicle operation" or applying “electric power”. However, Official Notice is taken in that it was well known to one of ordinary skill in the art that electric and hybrid vehicles use electric power to propel themselves.  It would have been obvious to one of ordinary skill in the art to modify Bastian to include electric vehicle capabilities to propel the vehicle based on the motivation to improve overall efficiency of a vehicle and avoid the use of fossil fuels.
Bastian does not explicitly disclose using a power management system. However, as Bastian discloses that the vehicle manages its own speed and that speed is directly related to power, the management of power is well known in the art to be equivalent and directly linked to the vehicle speed (and vice versa, alternatively, see Bastian, Fig,. 1, #1 and #11 control “vehicle drive system” implicit of a management system for vehicle power). It would have been obvious to one of ordinary skill in the art that the management system of Bastian is equivalent to a power management system as claimed based on the motivation to improve determination of the factors which influence vehicle speed (such as driver command, distance to a forward vehicle, traction of the roadway and speed or the like) and, from these factors, the arrangement determines an individually permissible maximum speed.
	With regards to claim 27, Bastian further discloses wherein determining information about the external environment of the vehicle further comprises communicating with a remote database (see col. 5:18-26), and wherein the information about the external environment is selected from the group consisting of: an elevation of the vehicle, upcoming elevations of the vehicle, a current grade of the .
Claims 13, 14, 16, 19 and 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787), Levine (U.S. Patent Publication No. 2002/0016653) and Murphy (U.S. Patent No. 5,913,917), as applied to claim 11, in view of Tryon (U.S. Patent Publication No. 2005/0228553).
With reference to claim 13, the claimed limitations are not explicitly disclosed by Bastian.   A teaching from Tryon discloses wherein vehicle route is set based on a future destination determined based at least in part using historical data associated with the one or more users (see para. 0033-0034).  Regarding the last limitation, while Tryon does disclose that a vehicle is capable of parking and a destination including a parking lot (see para. 0030), Tryon does not explicitly associate disclose that the destination will include parking or turning off the vehicle.  However, it is obvious to one of ordinary skill in the art that there are only two types of destinations, one where the vehicle is parked and one where the vehicle is not parked (e.g. fast food drive through).   It would have been obvious to one of ordinary skill in the art to limit the destinations to only include those that would have the vehicle deactivated and parked based on the motivation to improve destination determination to provide location estimates within +50 feet, so that stops within the roadway of a recognized road 108 can be discriminated from valid destinations 114, for which the vehicle would typically be pulled off the road, e.g. into a driveway or parking lot.  Further, it would have been obvious to one of ordinary skill in the art at the time of the 
Referring to claim 14, Tryon further discloses wherein vehicle route is set based on a future destination determined at least in part using statistical destination logic (see paras. 0025, 0027, using an algorithm for predicting a destination equivalent to statistical logic).  
Referring to claim 16, Bastian further discloses wherein each vehicle route segment comprises a separate calculated speed (see col. 6:17-59, segment dimension varies based on speed, speed dictates drivetrain parameters, implies multiple segments used).  Tryon discloses speed is based at least in part on one of historical information of the vehicle traveling the vehicle route and historical information of one or more other vehicles traveling the vehicle route (see paras. 0033-0034).  
For claim 19, Tryon further teaches wherein the one or more calculated speeds are based at least in part on one or more determined probable optimal speeds using historical route information (see paras. 0033-0034, 0078-0080, “expected speed” equivalent to “probable”, which is based on calculations of previous/historical data of route for maximum/optimal efficiency), and wherein the probable optimal speeds are configured for optimal energy efficiency of the vehicle on the vehicle route (see paras. 0033-0034, 0078-0080, where the speed is intended for optimizing efficiency and therefore reads on “optimal”). 
Regarding claim 28, Tryon further teaches wherein the future destination is not explicitly provided by the one or more users (see para. 0034).
For claim 29, Tryon further teaches wherein the power management system determines the future destination while the vehicle is travelling to the future destination (see para. 0033).  
20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787), Levine (U.S. Patent Publication No. 2002/0016653) and Murphy (U.S. Patent No. 5,913,917), as applied to claim 11, in view of Kantarjiev, et al. (U.S. Patent Publication No. 2005/0021225).   
Bastian, Levine and Murphy do not explicitly disclose the last limitation.  A teaching from Kantarjiev discloses wherein the calculated speed is based at least in part on iteratively simulated speeds (see paras. 0088-0089 for simulated speed; see para. 0048, update equivalent to iterate).    It would have been obvious to one of ordinary skill in the art to modify Bastian to include the teaching of Kantarjiev based on the motivation to improve the field of time-management for road travelers and vehicles, and more particularly, to determining departure times to allow for on-time arrivals at particular locations based on evaluation of historic, present, and predicted road conditions.
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787), Levine (U.S. Patent Publication No. 2002/0016653) and Tryon (U.S. Patent Publication No. 2005/0228553), as applied to claim 1, in view of Murphy (U.S. Patent No. 5,913,917).
A teaching from Murphy discloses wherein the segments are resegmented in response to one of a change in traffic and a change in weather (see col. 12:56 to col. 14:5).  	It would have been obvious to modify Bastian to include the teaching of Murphy based on the motivation to improve a system that analyzes a proposed vehicle route and proposed time interval of travel and provides a prediction or estimation of the electrical charge or conventional fuel that will be consumed in traveling over that route.
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787) and Levine (U.S. Patent Publication No. 2002/0016653), as applied to claim 1, in view of Sato (U.S. Patent No. 7,346,449).  
.

Conclusion
Examiner also stated at the end of the previous rejection that Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited and specific figures, columns and lines should not be considered limiting to reference in any way.  Taking the entire reference the Examiner contends that the art supports the new rejection of the currently amended claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663